Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 5, 2021                                                                                    Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  161797(61)                                                                                          Richard H. Bernstein
  161805(73)                                                                                          Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
                                                                                                       Elizabeth M. Welch,
                                                                                                                     Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC: 161797
  v                                                                COA: 343818
                                                                   Arenac CC: 17-004120-FH
  MICHELINE NICOLE LEFFEW,
             Defendant-Appellant.
  _______________________________________

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC: 161805
  v                                                                COA: 344240
                                                                   Arenac CC: 17-004119-FH
  JEREMIAH JAMES LEFFEW,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motions of defendants-appellants to extend the
  time for filing their supplement briefs are GRANTED. The supplemental briefs will be
  accepted as timely filed if submitted on or before March 17, 2021.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 5, 2021

                                                                              Clerk